Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Continued Prosecution Application
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/04/2021 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8 and 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The phrases “a cavity” in claim 8 and “a solid tablet” in claim 20 are double recitation of claim 5. 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, and 21 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kumar et al. (2011/0075954; hereinafter Kumar).  
Kumar discloses a flexible package/sachet (20) in the embodiment of Figure 4 comprising two layers of flexible material (22, 26) defining a cavity (32) between the flexible layers and joined together (34-40) around the cavity, an outlet tunnel (42, 44; see Fig. 4 below) between the flexible layers along which a product (33) can be moved in an outward direction from the cavity, and the outlet tunnel having an inlet opening (as indicated by “x” in Fig. 4 below which is similar to an inlet opening 51 as shown in Fig. 4 of the instant patent application) from the cavity into the outer tunnel and an outlet opening (42, 44) from the outlet tunnel from which the product can be dispensed from the outlet opening.  Kumar further discloses the outlet tunnel including sequential sections in the outward direction aligned at a non-180º angle to each other and the non-180º angle between the sequential sections of the outlet tunnel is between 120º and 150º 
As to claim 21, Kumar discloses a process for forming the sachet having all the steps and limitations as claimed.

    PNG
    media_image1.png
    366
    489
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

This application currently names joint inventors.  In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5, 8-15, and 17-20 is/are rejected under 35 U.S.C. 102(a)(2) as anticipated by Kumar et al. (2011/0075954; hereinafter Kumar) or, in the alternative, under 35 U.S.C. 103 as obvious over Kumar in view of Ackermann et al. (8,333,510; hereinafter Ackermann).  

As to claim 8, Kumar discloses the sachet being of a generally rectangular shape with the cavity of a rectangular shape.
As to claims 11 and 12, Kumar discloses at least part of the outlet tunnel tapers in the outward direction from the inlet opening and becoming narrower toward the outlet opening (Fig. 4).
As to claim 13, Kumar discloses the second section of the outlet tunnel extending in the outward direction from the first section is parallel sided (58).
As to claim 14, to the extent that Kumar fails to show the outlet tunnel following a sinuous, serpentine or zig-zag shape, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the sachet of Kumar so the sachet is constructed with the outlet tunnel following a sinuous, serpentine or zig-zag shape as claimed instead of the shapes as disclosed by Kumar because a change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results.  


Claim(s) 1, 2, 5, 8-15, and 17-21 is/are rejected under 35 U.S.C. 102(a)(2) as anticipated by Schneider (2,976,988) or, in the alternative, under 35 U.S.C. 103 as obvious over Schneider in view of Ackermann et al. (8,333,510; hereinafter Ackermann).  
As to claim 1, Schneider discloses a flexible container/sachet (10; Figures 1-5) comprising two layers of flexible material (11, 12) defining a cavity (20) between the flexible layers and joined together (14, 15) around the cavity, an outlet tunnel (the first section and the second section as shown in Figure 2 below) between the flexible layers along which a product (T) can be moved in an outward direction from the cavity, and the outlet tunnel having an inlet opening (23) from the cavity into the outer tunnel and an outlet opening (25) from the outlet tunnel from which the product can be dispensed from the outlet opening.  Schneider further discloses the outlet tunnel 
As to claim 2, Schneider further discloses the cross sectional dimensions of the first section is larger than the cross sectional dimensions of the second section of the outlet tunnel, and the cross sectional shape and dimensions of the second section are similar to the cross sectional shape and dimensions of the tablet.  To the extent that Schneider fails to disclose the cross sectional shape and dimensions of the outlet tunnel should be similar to the cross sectional shape and dimensions of the tablet as claimed, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the sachet of Schneider so the outlet 
As to claim 5, Schneider discloses the sachet as above having all the limitations of the claim.  Schneider also discloses the line of weakness (27) to allow a user to tear off along the line of weakness to dispense the tablet.  The sachet of Schneider with the line of weakness for dispensing the tablets is considered equivalent to the sachet is child-resistant as claimed because a child such as an infant cannot dispense the tablet by tearing off the sachet along the line of weakness and dispensing the tablet.  To the extent it can be argued that Schneider fails to show the sachet is child-resistant, Ackermann teaches a peelable pouch/sachet (1) comprising two layers of flexible material (2, 3) defining a cavity (4) and the sachet having a slit (52) formed in such a way that makes the sachet is child-resistant (column 5, lines 9-19).  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention in view of Ackermann to modify the sachet of Schneider so the sachet is constructed as child-resistant for better protecting children.                                 
As to claim 19, Schneider discloses the sachet is generally rectangular, the cavity (20 or 21) is generally rectangular and other limitations of the claim except for the inlet opening of the outlet tunnel is adjacent to a corner of the cavity, the outlet tunnel comprises the first section extending diagonally from the cavity at an angle between 30 - 60º to the alignment of an edge of the rectangular shaped cavity, and the second section extending parallel to the edge as claimed.  It would have been obvious to one having ordinary skill in the art before the effective filing date of 
As to claim 21, Schneider discloses a process for forming the sachet as above having all the limitations as claimed.

    PNG
    media_image2.png
    334
    588
    media_image2.png
    Greyscale

 
	Response to Arguments

Applicant's arguments with respect to 02/08/2021 have been considered but are deemed to be moot in view of the new grounds of rejection.


	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUAN K BUI whose telephone number is (571)272-4552.  The examiner can normally be reached on Generally M-F, 7-4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on 571-272-4560.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LUAN K BUI/Primary Examiner, Art Unit 3736